DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 12/18/2020, wherein claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “generate … the second template”, however a second template was previously generated in claim 1.  It is therefore unclear if the generating of the second template in claim 6 refers to the generating of the second template in claim 1, or to the generating of a new/different second template.  Claim 6 is therefore rendered indefinite.
Claim 8 recites “identify … the first resource and the second resource …”, however first and second resources were previously identified in claim 1.  It is therefore unclear if the identifying of the first and second resources in claim 8 refers to the identifying of first and second resources in claim 1, or to the identifying of new/different first and second resources.  Claim 8 is therefore rendered indefinite.
Claim 9 is dependent from claim 8.  As a result, it is rejected under the same rationale as claim 8.
Claims 17 and 19 recite similar limitations as claims 6 and 8, and are therefore rejected under the same rationale as claims 6 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cimprich et al. (WO 2016/087640 A1), hereinafter Cimprich, in view of Povolny (US 2020/0322284).
Regarding claim 1, Cimprich discloses a system (Cimprich, Figs 1 & 2: Hybrid Cloud Architect (HCA) 112), comprising: 
at least one data processor (Cimprich, [055]); and 
at least one memory storing instructions, which when executed by the at least one data processor, cause the at least one data processor to at least (Cimprich, [055]): 
receive a first template specifying a cloud resource requirement (Cimprich, [0225]-[0227]: retrieving a template block (first template) specifying resources for deployment (cloud resource requirement)); 
generate a second template for deploying the first resource at the first cloud provider (Cimprich, [0231]: converting the internal template format to the format (i.e. generating second template) used by the service provider (first cloud provider) where the resource will be deployed); and 
deploy the first resource by at least sending, to the first cloud provider, the second template (Cimprich, [0234], [0228]: sending the template block (second template) to the service provider (first cloud provider) with instructions to instantiate the resource(s) in the template block).
Cimprich does not explicitly disclose identify a first resource from a first cloud provider and a second resource from a second cloud provider, the first resource and the second resource being a same or comparable resource capable of satisfying the cloud resource requirement specified by the first template; select, based at least on a respective cost associated with the first resource and the second resource, the first resource instead of the second resource.
However, Povolny discloses 
identify a first resource from a first cloud provider and a second resource from a second cloud provider, the first resource and the second resource being a same or comparable resource capable of satisfying the cloud resource requirement specified by the first template (Povolny, [0039]-[0040]: identifying clouds (cloud providers) meeting resource requirements in a resource requirement profile; [0023], [0018]: resource requirement profile is defined in application deployment data which has a structured format (first template)); 
select, based at least on a respective cost associated with the first resource and the second resource, the first resource instead of the second resource (Povolny, [0043]: selecting the cloud that has the lowest cost for the required resource(s)). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Cimprich and Povolny before him or her before the effective filing date of the claimed invention, to modify a system for the provisioning the deployment of required resources on a cloud provider by using templates as taught by Cimprich, to include selecting a cloud provider with the lowest cost for the required resources as taught by Povolny.  The motivation for doing so would have been to facilitate deploying resources in a more cost effective manner while still achieving optimal performance because the least expensive cloud that meets resource requirements is selected (Povolny, [0013]).

Regarding claim 12, the limitations have been addressed in the rejection of claim 1.
Regarding claim 20, the limitations have been addressed in the rejection of claim 1, and furthermore, Cimprich discloses a non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising (Cimprich, [0290]).
Regarding claim 2, Cimprich discloses wherein the generating of the second template includes modifying the first template or replacing the first template with the second template (Cimprich, [0231]: converting the internal template format).
Regarding claim 3, Cimprich discloses wherein the first template and/or the second template comprise a TerraForm template, an Azure Resource Manager (ARM) template, a YAML template, and/or a custom template (Cimprich, [0230]-[0231]).
Regarding claim 4, Cimprich discloses wherein the first template and/or the second template include one or more JavaScript Object Notation (JSON) files (Cimprich, [0109]).
Regarding claim 5, Cimprich does not explicitly disclose wherein the first resource is selected instead of the second resource based at least on a first cost of the first resource being lower than a second cost of the second resource.
However, Povolny discloses wherein the first resource is selected instead of the second resource based at least on a first cost of the first resource being lower than a second cost of the second resource (Povolny, [0043]: selecting the cloud that has the lowest cost for the required resource(s)). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Cimprich and Povolny before him or her before the effective filing date of the claimed invention, to modify a system for the provisioning the deployment of required resources on a cloud provider by using templates as taught by Cimprich, to include selecting a cloud provider with the lowest cost for the required resources as taught by Povolny.  The motivation for doing so would have been to facilitate deploying resources in a more cost effective manner while still achieving optimal performance because the least expensive cloud that meets resource requirements is selected (Povolny, [0013]).
Regarding claim 6, Cimprich discloses wherein the executing of the instructions further causes the at least one data processor to at least: 
generate a data object including one or more specifications, settings, and/or parameters associated with the first resource (Cimprich, [084]: TTT translation produces a translated object (data object) after each resource property (specifications, settings and/or parameters) is translated); and 
generate, based at least on the data object, the second template (Cimprich, [0231]: template conversion circuitry converts an internal template to a service provider template (second template) and the TTT provides the translation (data objects)).
Regarding claim 7, Cimprich does not explicitly disclose wherein the first resource and the second resource are identified based at least on a mapping of comparable resources available from a plurality of cloud providers.
However, Povolny discloses wherein the first resource and the second resource are identified based at least on a mapping of comparable resources available from a plurality of cloud providers (Povolny, [0026]: determining cloud providers with resources matching the resource requirement profile).
It would have been obvious to one of ordinary skill in the art, having the teachings of Cimprich and Povolny before him or her before the effective filing date of the claimed invention, to modify a system for the provisioning the deployment of required resources on a cloud provider by using templates as taught by Cimprich, to include selecting a cloud provider with the lowest cost for the required resources as taught by Povolny.  The motivation for doing so would have been to facilitate deploying resources in a more cost effective manner while still achieving optimal performance because the least expensive cloud that meets resource requirements is selected (Povolny, [0013]).
Regarding claim 10, Cimprich discloses wherein the first resource and/or the second resource include a virtual machine, a storage account, a web application, a database, and/or a virtual network (Cimprich, [0231], [0283]: resources include VMs and database).
Regarding claims 13-18, the limitations have been addressed in the rejections of claims 2-7, respectively.

Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cimprich in view of Povolny, and further in view of Casatl et al. (US 2003/0236691), hereinafter Casatl.
Regarding claim 8, Cimprich does not explicitly disclose wherein the executing of the instructions further causes the at least one data processor to at least: convert the first template into a markup language file; and identify, based at least on the markup language file, the first resource and the second resource as satisfying the cloud resource requirement.
However, Povolny discloses wherein the executing of the instructions further causes the at least one data processor to at least: 
identify, based at least on the markup language file, the first resource and the second resource as satisfying the cloud resource requirement (Povolny, [0028]: requirements for a deployable instance are defined in the resource requirement profile; [0018]: the deployable instance is described by an XML file; [0010], [0039]-[0040]: determining which clouds (i.e. first and second resources) meet the requirements for the deployable instance).
It would have been obvious to one of ordinary skill in the art, having the teachings of Cimprich and Povolny before him or her before the effective filing date of the claimed invention, to modify a system for the provisioning the deployment of required resources on a cloud provider by using templates as taught by Cimprich, to include selecting a cloud provider with the lowest cost for the required resources as taught by Povolny.  The motivation for doing so would have been to facilitate deploying resources in a more cost effective manner while still achieving optimal performance because the least expensive cloud that meets resource requirements is selected (Povolny, [0013]).
Cimprich and Povolny do not explicitly disclose convert the first template into a markup language file.
However, Casatl discloses convert the first template into a markup language file (Casatl, [0048]: information in a template is translated to XML statements).
It would have been obvious to one of ordinary skill in the art, having the teachings of Cimprich, Povolny and Casatl before him or her before the effective filing date of the claimed invention, to modify a system for the provisioning the deployment of required resources on a lowest cost cloud provider by using templates as taught by Cimprich and Povolny, to include translating data in the templates to XML as taught by Casatl.  The motivation for doing so would have been to facilitate enabling service providers to improve the quality of services delivered to customers and employees by improving service execution (Casatl, [0006]).
Regarding claim 9, Cimprich does not explicitly disclose wherein the markup language file specifies a quantity of required virtual machines, a size of storage, a virtual machine processing capability, and/or a deployed geographic region.
However, Povolny discloses wherein the markup language file specifies a quantity of required virtual machines, a size of storage, a virtual machine processing capability, and/or a deployed geographic region (Povolny, [0028]-[0029]: the requirements of a deployable instance are defined in the resource requirement profile and includes the number of units of storage space; [0018]: the deployable instance is described by an XML file).
It would have been obvious to one of ordinary skill in the art, having the teachings of Cimprich and Povolny before him or her before the effective filing date of the claimed invention, to modify a system for the provisioning the deployment of required resources on a cloud provider by using templates as taught by Cimprich, to include selecting a cloud provider with the lowest cost for the required resources as taught by Povolny.  The motivation for doing so would have been to facilitate deploying resources in a more cost effective manner while still achieving optimal performance because the least expensive cloud that meets resource requirements is selected (Povolny, [0013]).
Regarding claim 19, the limitations have been addressed in the rejection of claim 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cimprich in view of Povolny, and further in view of Trenholm et al. (US 2016/0034809), hereinafter Trenholm.
Regarding claim 11, Cimprich does not explicitly disclose wherein the first cloud provider and/or the second cloud provider include an infrastructure as a service (IaaS) platform configured to provide one or more application programming interfaces and pools of hypervisors including virtual machines, and wherein the one or more application programming interfaces enable a provisioning of processing, storage, and/or networks to support an operating system and/or an application.
However, Povolny discloses wherein the first cloud provider and/or the second cloud provider include an infrastructure as a service (IaaS) platform (Povolny, [0014]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Cimprich and Povolny before him or her before the effective filing date of the claimed invention, to modify a system for the provisioning the deployment of required resources on a cloud provider by using templates as taught by Cimprich, to include utilizing cloud providers providing IaaS as taught by Povolny.  The motivation for doing so would have been to facilitate providing computing, storage, and networking resources to users (Povolny, [0003]).
Furthermore, the combination of Cimprich and Povolny does not explicitly disclose configured to provide one or more application programming interfaces and pools of hypervisors including virtual machines, and wherein the one or more application programming interfaces enable a provisioning of processing, storage, and/or networks to support an operating system and/or an application.
However, Trenholm disclose configured to provide one or more application programming interfaces and pools of hypervisors including virtual machines, and wherein the one or more application programming interfaces enable a provisioning of processing, storage, and/or networks to support an operating system and/or an application (Trenholm, [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Cimprich, Povolny and Trenholm before him or her before the effective filing date of the claimed invention, to modify a system for the provisioning the deployment of required IaaS resources on a cloud provider by using templates as taught by Cimprich and Povolny, to include utilizing cloud providers with IaaS platforms offering APIs and hypervisors as taught by Trenholm.  The motivation for doing so would have been to enable users to install OS images and their application software on a platform that provides services on a utility computing basis where the cost reflects the amount of resources allocated and consumed (Trenholm, [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458